Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 1 of 7




           Exhibit C
                   Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 2 of 7

1/19/2020                                                       Tal ban Force Cellphone Shutdown in Afghanistan - WSJ




 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distr bution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/ar icles/SB10001424052748704117304575137541465235972




Cell Carriers Bow to Taliban Threat
By Yaroslav Troﬁmov
Updated March 22, 2010 12 01 am ET

ZHARI, Afghanistan—Every evening at dusk, cellphones go dead in this district just outside
Kandahar, Afghanistan's second-largest city. All three mobile-phone companies operating here
turn oﬀ their antennas, returning to air only when the sun rises above the jagged hills to the
east.

The reason for this nightly blackout, implemented across southern and eastern Afghanistan: a
Taliban decree that aims to prevent villagers from passing tips to coalition forces.

The Taliban also are trying to show who's really in charge in this part of the country by
intimidating the cellphone industry, one of the rare Afghan economic success stories. When
carriers tried to defy the edict in the past, insurgents destroyed cellphone towers and killed
staﬀ in response.

The American surge into southern Afghanistan, including here in Kandahar province, has dealt
setbacks to the Taliban. Yet the insurgents are far from defeated. Despite the oﬀensive by tens
of thousands of extra U.S. troops in the south, fear of the Taliban still reigns across much of the
country. The cellphone shutdown is a sign of how deeply entrenched the insurgency is in the
day-to-day functioning of the area, where the Taliban eﬀectively operate a shadow government
more powerful than the state.

"Having some soldiers in some places shouldn't give you the wrong signal that the situation is
good," says Mohammad Naseri, head of legal and government aﬀairs at the MTN Afghanistan
cellphone network, a unit of South Africa's MTN Group, which has more than 3 million Afghan
customers.

Carriers can't aﬀord to be seen as siding with the Afghan government against the Taliban, Mr.
Naseri says. "You should not give a justiﬁcation to the others that you are favoring the
government—and you have to prove in words and in deeds that you are neutral."

This means that MTN and Afghanistan's other big cellphone companies, such as Roshan and
AWCC, strictly abide by Taliban hours in several provinces, going oﬀ air precisely at 5 p.m. and
going back on at 6.30 a.m.
https://www.wsj.com/articles/SB10001424052748704117304575137541465235972                                                                                       1/6
                Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 3 of 7

1/19/2020                                             Tal ban Force Cellphone Shutdown in Afghanistan - WSJ




   A man sells cellphones in Kabul. Phone use has soared in Afghanistan but the Taliban have curtailed it in many regions of the
   country, partly for propaganda BLOOMBERG NEW


Market leader Roshan, part owned by Britain's Cable & Wireless and the Swedish Finnish
TeliaSonera group, says it switches oﬀ at least 60 of its 800 base towers in Afghanistan every
night, including all of the company's antennas in the Helmand province, the target of a large
coalition advance in February. Roshan has 3.5 million Afghan customers.

According to the company's chief operating oﬃcer, Altaf Ladak, all of Afghanistan's national
cellphone carriers have made a joint decision to shut down their networks at night in areas
where the insurgents are active. MTN's Mr. Naseri conﬁrmed this informal agreement. Oﬃcials
of AWCC and Etisalat Afghanistan, the two other big national carriers, didn't provide
executives for comment.

"We play by their rules—we don't like to play around when people's lives are at stake," Mr.
Ladak says about Taliban threats. He adds he realizes the broader implications: "From a
political perspective, it's quite a coup for them."

The Taliban are using the cellphone system as an instrument of war against the Afghan
government and the U.S.-led coalition. They could easily destroy the network altogether in
many districts. But the Taliban, too, depend on cellphones for communication. Plus, they know
that shutting down phone service entirely would cause a backlash among ordinary Afghans.
Instead, they're dictating the terms on which phone companies work, for propaganda reasons
and sometimes for ﬁnancial beneﬁts as well.

"Cellphones are a powerful tool for the Taliban: They oﬀer a cheap and eﬀective means to direct
insurgent activities or pass intelligence," says U.S. Air Force Lieutenant Ray Geoﬀroy, a
spokesman for the U.S. led International Security Assistance Force in Afghanistan. "At the
same time, we are seeing Taliban attempts to deny regular Afghans access to this technology as
a means of social control and operational protection."

https://www.wsj.com/articles/SB10001424052748704117304575137541465235972                                                           2/6
                Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 4 of 7

1/19/2020                                          Tal ban Force Cellphone Shutdown in Afghanistan - WSJ

                                           Militants all over the world use mobile phones to trigger
                                           explosions. Insurgents in Iraq have been killing alleged
                                           informers who were spotted using cellphones in a suspicious
                                           manner. However, the Taliban are unique in seeking to impose
                                           their own regulation on a nation's entire telecommunications
                                           industry.

                                           Millions are aﬀected. Sardar Wali, a 19 year old student from
                                           the Khwaja Mulk village north of Kandahar city, said that, when
                                           his father became suddenly sick one night last year, the
                                           cellphone blackout prevented the family from calling a taxi to
                                           ferry the man to the hospital.

                                           "We had to carry my father on the back of a donkey," a journey
                                           that took three and a half hours instead of a short drive, Mr.
Wali says. "The doctors told me that it was just appendicitis. But we almost lost him."

Several cellphone company executives in Afghanistan say operators or their contractors
routinely disburse protection money to Taliban commanders in dangerous districts. That's
usually in addition to cash that's openly passed to local tribal elders to protect a cell-tower site
—cash that often also ends up in Taliban pockets. Coalition oﬃcers conﬁrm that carriers make
payments to the Taliban.



Cellphone executives interviewed for this article insist they don't pay bribes, but point ﬁngers
at rivals.

When the Taliban ruled the country, prior to the 2001 U.S. invasion, its government lacked
international recognition and didn't attract much foreign investment. There there were no
mobile phones in Afghanistan.

Afghans wishing to make a call had to queue up in crowded government-run Public Calling
Oﬃces. The ﬁrst cellphones appeared here in 2003, with the industry attracting global telecom
giants—such as Cable & Wireless and Etisalat of the U.A.E.

In the following three years, as the Taliban seemed largely defeated, the new mobile-phone
operators rolled out their towers across the country, satisfying pent-up demand in a nation of
virtually no landlines, rutted roads and isolated valleys. There are now 12.1 million cellphone
accounts in Afghanistan, a country of 29 million people.

Afghanistan's cellphone industry employs more than 100,000 people and generates, by
government estimates, as much as $1 billion in annual revenue for the ﬁve operators.

https://www.wsj.com/articles/SB10001424052748704117304575137541465235972                                     3/6
                Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 5 of 7

1/19/2020                                          Tal ban Force Cellphone Shutdown in Afghanistan - WSJ




   A new cellphone tower built in the village of Saw, in Afghanistan's Kunar province. YAROSLAV TROFIMOV THE WALL STREET
   JOURNAL


The resurgent Taliban ﬁrst turned their attention to the mobile industry around 2006. Leaders
of the group were well aware that coalition forces could monitor night-time movements of the
insurgents by tracking their cellphones. American troops, meanwhile, had painted phone tip-
line signs on walls outside U.S. bases. Informers are usually reluctant to call in tips during
daytime, when they can be spotted by Taliban sympathizers, military oﬃcers say.

Local insurgent commanders started demanding sporadic cell tower shutdowns and, in early
2008, the Taliban's main body, the Islamic Emirate of Afghanistan, demanded a nighttime
blackout in parts of the south.




In October that year, the Taliban noted that "the trial implementation of the decision has
yielded positive results," and decreed a sweeping national ban on night-time calls "to protect
the Afghan people."



https://www.wsj.com/articles/SB10001424052748704117304575137541465235972                                                   4/6
                Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 6 of 7

1/19/2020                                          Tal ban Force Cellphone Shutdown in Afghanistan - WSJ

At ﬁrst, Afghanistan's central government—eager to preserve its authority—tried to bar
mobile-phone companies from caving in to Taliban demands. "Initially there were very strict
instructions from our side" to keep the signal on-air through the night, says Communications
Minister Amir Zai Sangin. "We asked them to resist this."

But, as a result of such attempted deﬁance, Mr. Sangin adds, some 40 base towers—costing as
much as $400,000 each—were destroyed by the insurgents over the past year. Chastened by the
experience, the government no longer insists that the networks operate at night in insurgent-
dominated regions.

"We understand that in some areas, unfortunately, there is no other way," Mr. Sangin says. "We
don't have security to protect the towers."

Phones go dead in Zhari at night even though two U.S. Army battalions deployed here last year;
additional reinforcements are on the way. American oﬃcials estimate that only about 10% of
the district, where Taliban chief Mullah Omar began his preaching career, is under government
authority.

Zhari's governor, Mohammed Niyaz Serhadi, says he has repeatedly implored the mobile
operators to restore 24-hour service in his district. He has oﬀered land for a tower inside the
district headquarters—a secure location that sits within the perimeter of a large U.S. base on
the Helmand-Kandahar highway.

"Once the antennas are shut down at night, our people are like the blind: The businessmen
cannot carry on with their businesses, the sick cannot get to a hospital, and people cannot
contact their relatives if something happens or if someone dies," Mr. Serhadi says. Mobile-
phone companies, he adds, rejected his oﬀer: "They said that if they erect their antennas in the
district center, the Taliban will bomb their antennas outside and kill their staﬀ."

In Zhari's neighboring district of Arghandab, where a recent deployment of American forces
has pushed back the insurgents, there was no mobile-phone service at all until two months ago.
Continuing skirmishes made travel unsafe and prompted the phone companies to shut down
the towers that hadn't been destroyed.

"People had to walk all the way to Kandahar City or climb to the top of a mountain to get
reception," says the Arghandab district governor, Hajji Abdul Jabar. The signal has now
reappeared—but, as in Zhari, only during daylight hours.

While the Taliban routinely attack trucks ferrying supplies for foreign or Afghan troops, they
tend not to interfere with convoys operated by cellphone carriers. "We are not a target," says
MTN's Mr. Naseri. Normally, he adds, it's enough for a driver to show at a Taliban checkpoint a
company letter stating that equipment aboard the truck belongs to MTN and not to the U.S.
forces.
https://www.wsj.com/articles/SB10001424052748704117304575137541465235972                                   5/6
                   Case 1:19-cv-03833-EGS Document 71-5 Filed 04/29/20 Page 7 of 7

1/19/2020                                                       Tal ban Force Cellphone Shutdown in Afghanistan - WSJ

"We believe that whatever beneﬁts our people is in the interest of the Islamic Emirate,"
explains the Taliban spokesman, Zabihullah Mujahid—interviewed via his Afghan cellphone.
"We won't prevent any mobile company from building new towers, because we know that the
more the operators expand their networks, the more access our people will have to
telecommunications services."

Such a dynamic is on display in the northeastern province of Kunar, a Taliban stronghold along
the mountainous Pakistani frontier. A string of mobile towers, most of them in the ﬁnal phases
of construction, has sprung up in recent months in the northern stretch of the Kunar River
Valley—an area that remains so far without any cellphone coverage.

After inspecting one of the new towers, a patrol of U.S. and Afghan troops recently sat down for
tea with the elders of Saw, a village of squat mud houses perched above a verdant slope
following the river bank. Suspected Taliban spotters were seen observing the village from the
mountains as the coalition patrol moved through.

"If the Taliban had been opposed to cellphones, we wouldn't have been able to build so much of
the tower by now," said one elder, Ghulam Ghoss, a principal of the local school.

Chiming in a few minutes later, the Afghan National Army patrol commander, First Sgt. Zuhur
Noori, expounded on the beneﬁts of the mobile service, asking for intelligence tips. "We are
here during the daytime, and the enemies bother you at night," Sgt. Noori said. "With the
mobile antenna, you could let us know when the enemies are in here."

Mr. Ghoss listened with a polite smile. The Taliban "maybe will also use the antenna" he pointed
out, "to relay messages of their own."

—Habib Zahori contributed to this article.

Write to Yaroslav Troﬁmov at yaroslav.troﬁmov@wsj.com




 Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distr bution to your colleagues, clients or customers visit
 https://www.djreprints.com.




https://www.wsj.com/articles/SB10001424052748704117304575137541465235972                                                                                       6/6
